Citation Nr: 0608954	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-18 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) pension benefits.


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision of the VA 
Regional Office (RO) in Manila, Philippines, which denied 
entitlement to disability pension because the appellant was 
not legally eligible for VA pension benefits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant did not have eligible service in the United 
States Armed Forces.


CONCLUSION OF LAW

The appellant does not meet basic eligibility requirements 
for entitlement to VA pension benefits.  38 U.S.C.A. §§ 101, 
107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

The VCAA is not applicable in cases in which the law, and not 
the factual evidence, is dispositive.  See Manning v. 
Principi, 16 Vet. App. 534, 542-43 (2002).  Consequently, VA 
is not required to provide VCAA notice of the information and 
evidence necessary to substantiate a claim when facts of 
record render the claimant ineligible for the claimed 
benefit.  See VAOPGCPREC 5-2004 (June 23, 2004).  The RO 
denied the appellant's claim for pension benefits in April 
2001 because the evidence of record indicated that the 
appellant did not have service with the United States Armed 
Forces.  The appellant did not submit additional evidence in 
association with his May 2003 claim, and the only question in 
dispute was the appellant's legal eligibility for VA 
benefits.  Therefore, VA was not required to provide VCAA 
notice in relation to the appellant's claim to reopen the 
issue of basic eligibility for VA benefits.  

The appellant submitted an application for nonservice-
connected disability pension in January 2001.  Of record were 
enlistment and discharge certificates indicating that the 
appellant had service with the United States military from 
July 1942 to May 1947.  Personnel records included 
documentation of the appellant's separation from service 
effective May 1947 and an identification card for enlisted 
personnel issued by the United States government in March 
1947.  

Also of record was documentation of prior attempts to verify 
the appellant's service with the United States Army.  In July 
1948, the Recovered Personnel Division advised the RO that 
the appellant's United States discharge certificate was void.  
Furthermore, in November 1953, the Service Department revoked 
the appellant's military status as a member of the United 
States Army, superseding all prior determinations that the 
appellant had service with the United States Army from July 
1942 to May 1947.  The Service Department stated that the 
appellant's only potential service was from February 1942 to 
October 1945 as a member of the Philippine Army, inducted 
into the service of the Armed Forces of the United States.

In April 2001, the RO denied the appellant's claim for 
disability pension because the evidence of record did not 
demonstrate legal entitlement to VA benefits.  In May 2003, 
the appellant requested reconsideration of his claim.  In 
June 2003, the RO again denied the appellant's claim because 
the appellant did not have the requisite service to establish 
eligibility for VA benefits.  

To be eligible for VA benefits, an individual must be a 
qualified veteran, which is defined in VA regulations as a 
person who served in the active military, naval, or air 
service.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
Active military service includes full-time duty in the United 
States Armed Forces.  See 38 C.F.R. § 3.6.  If ordered 
pursuant to proper authority, service in the organized 
military forces of the Commonwealth Army of the Philippines 
prior to July 1, 1946, may constitute recognized service in 
the Armed Forces of the United States for VA compensation, 
dependency and indemnity compensation, and burial allowances 
purposes.  Such service does not create eligibility for 
pension benefits.  See 38 C.F.R. § 3.40(c).  The period of 
active service for such veterans is the date certified by the 
Armed Forces as the date of enlistment.  See 38 C.F.R. § 
3.41.

Service before July 1, 1946, in the Organized Military Forces 
of the Government of the Commonwealth of the Philippines, 
although in the service of the Armed Forces of the United 
States, is not active military service for the purpose of any 
law conferring rights, privileges, or benefits, except for 
specified benefits.  See 38 U.S.C.A. § 107(a).  Those 
specified benefits do not include nonservice-connected 
pension.

To establish entitlement to VA benefits, VA may accept 
evidence of service submitted by the claimant, without 
verification by the Service Department, if the documents were 
issued by the United States Service Department.  See 38 
C.F.R. § 3.203(a).  If there is no such documentation, VA 
must request Service Department verification of service in 
the United States Armed Forces.  VA is prohibited from 
finding on a basis other than Service Department 
documentation or verification of service that a particular 
individual served in the United State Armed Forces.  See Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).  Service 
Department assessments are binding on VA for purposes of 
establishing service in the United States Armed Forces.  See 
Spencer v. West, 13 Vet. App. 376, 380 (2000).  

The appellant submitted evidence of his service in the United 
States Army, including a discharge certificate and a March 
1947 enlisted personnel identification card; however, those 
documents were discredited by subsequent Service Department 
decisions that the appellant did not have active service in 
the United States Army.  That assessment is binding on VA and 
precludes a finding of eligibility for VA benefits.  Although 
the Service Department verified that the appellant served in 
the Philippine Army, inducted into the United States Army, 
from 1942 to 1945, such service does not establish 
eligibility for nonservice-connected pension.  See 38 
U.S.C.A. § 107(a); 38 C.F.R. § 3.40.  Therefore, the 
appellant does not have qualifying service as a "veteran" 
of the United States military for pension benefits purposes.  
The appellant's ineligibility for VA benefits does not 
undermine the valor of his service during World War II; 
however, VA is constrained by legislative restrictions and 
cannot extend benefits not authorized by law.  Consequently, 
the appellant is not eligible for VA benefits, and his claim 
for basic eligibility for VA benefits must be denied.


ORDER

The appellant does not meet basic eligibility requirements 
for VA pension benefits, and the appellant's claim is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


